CONCURRING OPINION
Donlon, Judge:
I concur in the judgment order sustaining the protest, but arrive at that decision by a different route from that my colleague has traveled. I do not agree that judgment of this court entered on the formal abandonment, or withdrawal, by plaintiff of its appeal to reappraisement has the same effect, at law, as does judgment entered on defendant’s motion to dismiss an appeal for failure to prosecute. In my opinion, the law is otherwise.
As it was in Berkery, Inc., et al. v. United States, 47 Cust. Ct. 102, C.D. 2287, it seems to me unnecessary here to discuss whether formal abandonment by plaintiff of its appeal to reappraisement was, or was not, a retraxit. Our decision need not rest on that issue, and I would prefer to refrain from including dicta in our opinion. However, since my colleague has stated that his opinion is that abandonment before *201the Customs Court is not a retraxit, I shall outline briefly the reasons which lead me to a contrary view.
Retraxit is an ancient common law concept. It is the act by which a plaintiff withdraws his suit in court, thereby losing his cause of action. There are many cases construing what retraxit is. However, the subject is well covered in American Jurisprudence, volume 17, page 106, from which I quote the following:
* * * It [retraxit] differs from a nonsuit in that it is the act of the plaintiff himself and cannot even be entered by attorney, and it must be entered after declaration. The one is negative and the other is positive; the nonsuit is a mere default and neglect of the plaintiff, and therefore he is allowed to begin his suit again upon the payment of the costs, but a retraxit is an open and voluntary renunciation of his suit in court, and like a judgment on the merits, is a bar and estops the plaintiff from again proceeding in another suit on the same cause of action.
That counsel traditionally have regarded abandonments in this court by plaintiffs to have the legal effects of retraxit, is emphasized by their scrupulous conformity to retraxit procedures. They obtain from plaintiff authority to abandon. They frequently request continuances in order to get such authority. They decline, quite correctly, to abandon without the authorization of the plaintiff. Failing such authorization, they often stand silently in court while defendant moves for dismissal for failure to prosecute, which constitutes what is called a mere default.
That abandonment of an appeal to reappraisement has the common law effects of retraxit was held in Bartlett v. Kane, 57 U.S. 263; 14 L.ed. 931. So far as research shows, it is the only case involving abandonment of an appeal to reappraisement that went up to the United States Supreme Court. The importer had abandoned his appeal to reappraisement. While decided in 1853, there is neither statute nor contrary decision of our highest Court changing the effects of abandonment on the right to reappraisement.
The Supreme Court, on this issue, said:
In this case the plaintiff * * * withdrew it [the appeal], * * *. After this, we think he could not dispute the exactness of the appraisement. [P. 273.]
The critical issue here, however, is not retraxit. This is not the attempted revival of an appeal to reappraisement which has already become final and conclusive. 19 U.S.C., section 1501.
This is a protest against the collector’s refusal to reliquidate for correction of a clerical error. That is quite a different cause of action. Plaintiff has conformed to the section 1520(c)(1) procedure. The clerical error is conceded. Plaintiff has a right to reliquidation for correction of that error. For the reasons I have stated, I join in the judgment order directing reliquidation.